Citation Nr: 0931951	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  03-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $10,323 for the period of 
April 2001 to October 2002, to include whether the 
overpayment was properly created.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in January 2003 of the 
Department of Veterans Affairs (VA), Committee on Waivers and 
Compromises of the Muskogee, Oklahoma Regional Office (RO). 

In August 2004, the Veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In June 2006, the Board determined that the overpayment in 
this case did not result from bad faith on the part of the 
Veteran, and thus waiver of recovery of the overpayment was 
not precluded by law.  The Board then remanded the case to 
the RO for additional development, to include readjudication 
under the standard of equity and good conscience.  When the 
development was completed, the case was returned to the Board 
for consideration.  

Then, in a December 2007 decision, the Board determined that 
the overpayment of pension benefits was not properly created 
for the period of January 1, 1999 through March 2001 and 
therefore the originally calculated overpayment amount of 
$24,923 was reduced by $14,600.  The Board also remanded the 
case to the RO for additional development on the question of 
waiver of recovery of the remaining $10,323 overpayment of 
pension benefits for the period of April 2001 to October 
2002.  With the development completed, the case was returned 
to the Board for consideration.  



Since the Board's December 2007 decision, additional 
overpayments in the Veteran's pension account have been 
created.  It appears that one of those overpayments in the 
amount of $6,564 concerns a period that overlaps with the 
overpayment period considered in the present decision, and it 
evidently was created as a result of the consideration of a 
lump sum payment from the Social Security Administration that 
had not previously been considered.  This matter is not 
before the Board, as it was an overpayment that is separate 
and distinct from the overpayment considered in this 
decision, which pertains to a debt created as a result of the 
receipt of monthly recurrent Social Security disability 
benefits beginning in March 2001.  

Since the December 2007 remand, the RO conducted additional 
audits that are associated with the claims file.  Audit 
"B", which is relevant to the overpayment considered in 
this decision, reflects that the overpayment amount is 
$10,338, which denotes a $15 discrepancy from the audit 
completed in September 2006 upon which the Board in part 
based its decision of December 2007.  The cause of the 
discrepancy is unclear, but the Board declines to delay this 
case and will proceed with the overpayment amount originally 
calculated as $10,323.  


FINDINGS OF FACT

1.  By letters in May 1999, March 2000, and March 2001, the 
RO notified the Veteran that his award and payments of VA 
pension benefits were based on no countable income, as 
reported by him in an income statement filed in December 1998 
and Pension Eligibility Verification Reports submitted in 
February 2000 and February 2001.  

2.  Documentation from the Social Security Administration 
shows that the Veteran first began receiving Social Security 
disability benefit payments in March 2001; he received 
recurrent monthly benefits of $566 and beginning in December 
2001 those benefit payments were increased to $581 monthly.  

3.  As shown by RO audit conducted in September 2006, the 
Veteran was paid the maximum amount in monthly VA pension 
benefits for the period of April 2001 to October 2002 ($1,279 
from April 2001 through November 2001 and $1,314 from 
December 2001 through September 2002), based on no countable 
income from any sources, when in fact he was in receipt of 
recurrent monthly Social Security disability benefit payments 
for himself.

4.  Recovery of the overpayment was not against equity and 
good conscience. 


CONCLUSION OF LAW

The VA pension overpayment of $10,323 for the period of April 
2001 to October 2002 was properly created, and the Veteran is 
not entitled to waiver of recovery of the pension 
overpayment.  38 U.S.C.A. §§ 5112(b), 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965, 3.660 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, it does not appear that the 
VCAA is applicable to claims such as the one decided herein.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  



In any event, with regard to notification, the Veteran was 
provided with a copy of supplemental statements of the case 
in April 2007 and October 2008, setting forth the general 
requirements of applicable law pertaining to claims for 
waiver of recovery of an overpayment, and was advised as to 
the reasons that his claim was denied, the evidence it had 
considered in denying the claim, and the nature of the 
evidence necessary to substantiate his claim.  He was also 
provided the opportunity to identify or submit any evidence 
he wished to be considered in connection with his appeal.  
Thus, through the supplemental statements of the case, the RO 
informed the Veteran of the information and evidence needed 
to substantiate his claim.  In short, the Veteran has been 
notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.

Further, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence for his claim, to include requesting 
information pertaining to his financial status.  
Additionally, the VA has provided the Veteran with the 
opportunity for a hearing before the undersigned Veterans Law 
Judge in August 2004.  The Board is unaware of any additional 
evidence which is available in connection with this appeal.

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that the record 
is ready for appellate review.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the Veteran was paid VA pension benefits on the 
basis that he had no countable income when, in fact, he was 
in receipt of recurrent monthly Social Security disability 
benefits.  




The RO's Committee on Waivers and Compromises in January 2003 
denied the Veteran's waiver request and held that it a waiver 
was precluded by bad faith on the part of the Veteran.  The 
Board in June 2006 determined that there was no bad faith, 
and remanded the case for consideration of the waiver request 
under the standard of equity and good conscience, which was 
accomplished in supplemental statements of the case in April 
2007 and October 2008.    

A review of the record shows that by letter in May 1999, the 
RO notified the Veteran of the award of VA pension benefits, 
effective in January 1999, based on no countable income.  The 
RO stated that in determining the countable income various 
sources of income, to include Social Security, were 
considered.  The award letter also stated that one of the 
Veteran's responsibilities was to notify the RO immediately 
if his family income changed.  

In Pension Eligibility Verification Reports submitted by the 
Veteran in February 2000 and February 2001, he reported that 
he did not have any income, to include Social Security 
benefits.  In letters dated in March 2000 and March 2001, the 
RO notified the Veteran that his pension benefits were 
continued, based on no countable income as reported by him.  
In those letters, the RO advised the Veteran again to report 
immediately if income was received from any source.  Enclosed 
with the letters was VA Form 21-8768, which advised him that 
he was required to promptly report any change in income.

By letter in June 2002, the RO notified the Veteran of a 
proposed reduction in his VA pension benefits, effective 
January 1, 1999, on account of information received from the 
Social Security Administration showing that he was in receipt 
of Social Security benefits.    

Documentation (computer-generated printouts) from the Social 
Security Administration shows that the Veteran first began 
receiving Social Security disability benefit payments in 
March 2001.  



At that time, he received recurrent monthly benefits of $566; 
beginning in December 2001 those benefit payments were 
increased to $581 monthly.  The Veteran in August 2002 also 
had submitted a copy of an award letter, dated in February 
2001, from the Social Security Administration, which 
indicated that he would soon receive monthly disability 
benefits.  

By letter in October 2002, the RO notified the Veteran of a 
reduction in his VA pension benefits, effective from January 
1, 1999, due to the receipt of Social Security disability 
benefits.  His overpayment amount was calculated to be 
$24,923 for the period of January 1, 1999 to October 2002.  
The Veteran requested a waiver of recovery of the overpayment 
of VA pension benefits in the amount of $24,923, and in 
January 2003 the RO's Committee on Waivers and Compromises 
denied his request.  The Board in a December 2007 decision 
determined that the overpayment was not properly created for 
the period of January 1, 1999 through March 2001, which 
thereby reduced the overpayment amount to $10,323.  Such an 
amount was calculated after reviewing an RO audit that was 
conducted in September 2006, which indicates that the amount 
of monthly VA pension benefits overpaid to the Veteran for 
the period of April 2001 to October 2002 was $10,323.      

The Veteran testified at a personal hearing in August 2004, 
before the undersigned Veterans Law Judge, stating that he 
first began receiving his monthly Social Security disability 
benefit payments in March 2001 and that he believed that he 
notified VA in a timely manner of his Social Security award.  

The Veteran has submitted financial status reports in October 
2002, February 2003, August 2006, and September 2008, 
reflecting his monthly income and expenses.    

II.  Analysis

Nonservice-connected pension is a benefit payable by the VA 
to veterans of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's countable annual income from the maximum annual 
pension rate.  

The maximum annual pension rate is adjusted from year to 
year; the maximum annual rate of improved pension for a 
veteran with a spouse and two children was $1,279 effective 
from December 2000, and $1,314 effective from December 2001.  

In determining the veteran's countable annual income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  Social Security 
benefits are included as income.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.  

A veteran who is in receipt of pension must notify the VA of 
any material change or expected change in income which would 
affect his entitlement to receive, or the rate of, pension.  
Such notice must be furnished when the veteran acquires 
knowledge that he will begin to receive additional income.  
Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.  

A review of the record shows that during the period 
considered in this appeal (April 2001 to October 2002) the 
Veteran was paid VA pension benefits on the basis of his 
report that he had $0 in countable income.  The Veteran, 
however, began receiving monthly, recurring Social Security 
benefits beginning in March 2001, and he did not furnish the 
RO prompt notification of this income, as required.  His 
monthly Social Security payments were $566 beginning in April 
2001 and $581 beginning in December 2001.  Thus, the Veteran 
was not entitled to the maximum annual limit of VA pension 
benefits, considering his concurrent receipt of the monthly 
Social Security income.  Therefore, the Board finds that the 
RO's action to retroactively reduce the Veteran's pension 
effective April 1, 2001 was proper.  



As reflected in the September 2006 RO audit and to a large 
extent (because there is a $15 discrepancy as noted in the 
introduction to this decision) audit "B" sent to the 
Veteran in October 2008, for the overpayment period from 
April 1, 2001 through November 2001, the Veteran was paid a 
total of $1,279 per month in pension benefits when he was due 
$713 per month; and for the period from December 1, 2001 to 
October 2002, he was paid a total of $1,314 per month in 
pension when he was due $733 per month, because he failed to 
report his Social Security income in a timely manner.  Thus, 
an overpayment of $10,323 was created.  The Board concludes 
that this overpayment amount was properly created because the 
Veteran received benefits to which he was not legally 
entitled.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO's 
Committee on Waivers and Compromises initially concluded in 
January 2003 that the facts in this case showed bad faith on 
the part of the Veteran, which is a mandatory bar to waiver.  
However, following a determination by the Board in June 2006 
that bad faith was not shown, the RO subsequently denied the 
Veteran's claim for waiver on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1. Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2. Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3. Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4. Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5. Unjust enrichment.  Whether failure to 
make restitution would result in unfair 
gain to the debtor.

6. Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the Veteran, the Board concludes that the 
Veteran was solely at fault in the creation of the 
overpayment.  The RO notified him of his award of pension in 
May 1999, when he was also informed that his pension was 
based on no countable income and that he must promptly report 
any income changes to avoid an overpayment.  The RO again 
informed him in March 2000 and March 2001 of his duty to 
report any income changes.  The Veteran began receiving 
Social Security disability benefits in March 2001, but he 
failed to inform the RO of this fact.  

It was not until 2002 that the RO obtained information from 
the Social Security Administration that the Veteran was in 
receipt of Social Security benefits, and such recurrent 
monthly payments were later determined to have begun in March 
2001.  Although the Veteran has testified that he believed 
that he notified VA in a timely manner about his Social 
Security disability payments, there is no record in the 
claims file to substantiate this (and the Veteran thereafter 
continued to accept the maximum amount of VA pension 
payments, without any reduction in amount following the 
alleged notification).  

The Board finds that the Veteran was duly informed of his 
obligation to timely report income changes, yet he failed to 
promptly report his Social Security income, which led to the 
creation of the overpayment in this case.  

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to terminate benefits upon learning of the 
Veteran's Social Security income.  It is clear that the 
Veteran's actions, or lack of action, caused the overpayment 
without any fault on the part of the VA.  

Another factor to be considered is whether the recovery of 
the overpayment defeated the purpose for which the benefits 
were intended.  It is here noted that from documentation in 
the file VA withheld benefits from the Veteran, evidently 
beginning in April 2003, to repay the debt, and that it has 
already recovered the entire amount of the $10,323 
overpayment created in October 2002.  In this case, during 
withholding to recover the overpayment, the purpose of 
pension benefits was not defeated as the Veteran had 
previously been enriched by, but not entitled to, the maximum 
amount of monthly benefits during the period of the 
overpayment; the withholding of those same benefits at a 
later time merely recovered that enrichment.  

The Board also finds that failure to have made restitution 
would have resulted in unfair gain to the Veteran because he 
had received monetary benefits to which he had no 
entitlement.  VA made payments of benefits based on income 
information furnished by the Veteran.  There is no evidence 
to show that the Veteran took any action to promptly report 
income changes, beginning in March 2001, when he began to 
receive benefits from the Social Security Administration.  
Under such circumstances, to have allowed him to retain the 
money which was paid by VA would have constituted unjust 
enrichment.  

The Board must consider whether reliance on benefits had 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The Veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.  

In addition, the Board must also consider whether recovery of 
the debt resulted in financial hardship to the Veteran.  As 
noted previously, the VA withheld benefits to repay the debt, 
apparently beginning in April 2003.  The Veteran submitted 
financial status reports in October 2002, February 2003, 
August 2006, and September 2008.  The reports in October 2002 
and February 2003, before withholding began, both showed that 
the Veteran's monthly expenses (for basic necessities) 
exceeded his income (from VA and Social Security) by $181.  
During withholding, the report of August 2006 showed that his 
monthly expenses exceeded his income by $192, and the report 
of September 2008 showed that his monthly expenses exceeded 
his income by $1.  From these reports, it is evident that 
repayment of the pension debt did not endanger his ability to 
provide for basic necessities.  Comparing the differences in 
his income and expenses from the period prior to the 
withholding of pension benefits to the period during the 
withholding, there is minimal to negligible impact shown in 
terms of the financial hardship caused to the Veteran.  In 
short, there is no evidence that making payments to VA had 
deprived the Veteran of the basic necessities.

The record reveals no other factors which would have made 
recovery of the overpayment inequitable.

The Board concludes that the facts of this case, when weighed 
against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The Veteran is clearly 
and solely at fault in the creation of the debt, and failure 
to have repaid the debt would have resulted in unfair gain to 
him.  Also, recovery of the overpayment did not defeat the 
purpose for which the benefits were intended, and he has not 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.  The only factor that may be 
in his favor appears to be the question of financial 
hardship, but the evidence seems to demonstrate only a 
minimal, if any, effect on the Veteran's ability to provide 
for basic necessities during repayment of the debt.  Under 
the circumstances of this case, with all other factors being 
against the claim and in particular the degree of his fault 
in the creation of the overpayment, the Board finds that the 
Government's right to full restitution should not be 
moderated.  

As the preponderance of the evidence is against the claim for 
waiver, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

The overpayment of VA pension benefits in the amount of 
$10,323 for the period of April 2001 to October 2002 was 
properly created, and waiver of recovery of the overpayment 
is denied.   


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


